                 UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSEPH NEBROSKIE, et al.,               :     CIVIL NO.: 3:19-CV-00705
                                        :
             Plaintiffs,                :
                                        :
      v.                                :     (Chief Magistrate Judge Schwab)
                                        :
AMERILINE TRUCKING                      :
INCORPORATED et al.,                    :
                                        :
             Defendants.                :

                                     ORDER
                                 November 18, 2019

      For the reasons set forth in the accompanying memorandum, IT IS

ORDERED that this case is DISMISSED WITH PREJUDICE for the plaintiffs’

failure to prosecute their case and failure to abide by court orders. The Clerk of

Court is directed to close this case.



                                              S/Susan E. Schwab
                                              Susan E. Schwab
                                              Chief United States Magistrate Judge
